                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                         ORDER CONFIRMING SALE AND
                                                        DISTRIBUTING PROCEEDS
            Plaintiff,
                                                           Case No. 2:17-cv-01223-RJS
    v.
                                                           Chief Judge Robert J. Shelby
    PAUL KENNETH CROMAR, BARBARA
    ANN CROMAR, UTAH HOUSING
    FINANCE AGENCY, UNIVERSAL
    CAMPUS FEDERAL CREDIT UNION,
    STATE OF UTAH, TAX COMMISSION,
    AND UTAH COUNTY, UTAH,

            Defendants.


           On March 20, 2019, the court entered an Order of Foreclosure and Judicial Sale.1 The

Order directed the United States to sell Paul Kenneth Cromar’s property located at 9870 N.

Meadow Drive, Cedar Hills, Utah 84062-9430 (the property), which is more particularly described

as:

           Lot 3, Plat “C”, Amended North Meadows Estates Subdivision, according to the
           official plat thereof on file in the office of the Recorder, Utah County, Utah.

           The court now has before it the United States’ Motion for Order Confirming Sale and

Distributing Proceeds,2 together with Defendants Paul Kenneth Cromar and Barbara Ann

Cromar’s Objection to Plaintiff’s Motion for Disbursement and Rejection of Default Judgment for

Fraud and Swindle in Dishonor.3 Upon review, the Cromars’ Objection raises no evidentiary

objections to the United States’ Motion and offers no legal or factual arguments justifying denial


1
    Dkt. 104.
2
    Dkt. 117.
3
    Dkt. 118.

                                                 1
of the Motion.4 Instead, the Objection relies on the same frivolous arguments the Cromars have

raised throughout this case, i.e., that their due process rights have been violated and this court lacks

subject matter jurisdiction over this case.5 But this court and the Tenth Circuit have repeatedly

rejected these arguments, and the court declines to readdress the arguments here other than to note

that they unequivocally fail.6 For that reason, the Motion is substantially unopposed and is well

taken. Therefore, for good cause appearing, the United States’ Motion is GRANTED as follows:

              IT IS ORDERED THAT the sale on September 10, 2019, of the property was properly

conducted, and the sale is hereby confirmed.

              IT IS FURTHER ORDERED THAT the Internal Revenue Service is authorized to execute

and deliver to the purchaser a Certificate of Sale and Deed conveying the property to the purchaser

or assignee(s).

              IT IS FURTHER ORDERED THAT, on delivery of the Certificate of Sale and Deed, all

interests in, liens against, or claims to the property (including the June 28, 2019 lis pendens that

Paul Kenneth Cromar filed in Utah County, Utah, and that is attached in Exhibit H to the United

States’ Motion) that are held or asserted in this action by the United States or any of the Defendants

are discharged and extinguished. On the delivery of the Certificate of Sale and Deed, the property

shall be free and clear of the interests of all parties to this action.




4
    See id.
5
    See id.
6
  See United States v. Cromar, Case No. 2:17-cv-01223, 2020 WL 1488763 (10th Cir. Mar. 26, 2020) (unpublished);
see also United States v. Cromar, Case No. 2:17-cv-01223, 2018 WL 3719258 (D. Utah Aug. 3, 2018); United States
v. Cromar, Case No. 2:17-cv-01223, 2018 WL 9371363 (D. Utah May 14, 2018). The Cromars make other similarly
frivolous arguments based on the misapplication of various statutory provisions and improperly include requests for
relief in their Objection. See DUCivR 7-1(b)(1)(A) (“No motion . . . may be included in a response or reply
memorandum.”).

                                                        2
       IT IS FURTHER ORDERED THAT possession of the property sold shall be yielded to the

purchaser or assignee(s) upon the production of a copy of the Certificate of Sale and Deed; if there

is a refusal to so yield, a Writ of Assistance may, without further notice, be issued by the Clerk of

Court to compel delivery of the property to the purchaser or assignee(s).

       IT IS FURTHER ORDERED THAT the proceeds of the sale on September 10, 2019, of

the property shall be distributed by the Clerk of Court as follows:

       1.      First, by check made payable to the “Internal Revenue Service” in the amount of

$683.80 for costs of sale, mailed to:

               Internal Revenue Service
               c/o Gary Chapman
               IRS Property Appraisal & Liquidation Specialist
               1201 Pacific Ave., Suite 550, M/S W802
               Tacoma, WA 98402

       2.      Second, by check made payable to “Utah County, Utah” in the amount of

$2,114.49, as of March 3, 2020, plus an additional $0.44 for each day past March 3, 2020, mailed

to:

               Utah County Treasurer
               100 E. Center Street, Suite 1200
               Provo, Utah 84606

       3.      Third, by check made payable to the “United States Department of Justice,” with

“United States v. Cromar, et al., Case No. 2:17-cv-01223” written in the memo field, in the amount

of the remaining proceeds from the sale, mailed to:

               Department of Justice, ATTN: TAXFLU
               P.O. Box 310 – Ben Franklin Station
               Washington, DC 20044




                                                  3
SO ORDERED this 15th day of April 2020.

                                          BY THE COURT:


                                          _________________________________
                                          ROBERT J. SHELBY
                                          United States Chief District Judge




                                   4
